Citation Nr: 0118060	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  01-04 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether there was clear and unmistakable error in a June 12, 
1946 rating decision that reduced a combined 50 percent 
prestabilization rating to a combined 40 percent rating for a 
gunshot wound to the right thigh and abdomen.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel





INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which found that the RO's June 12, 1946 
rating decision did not contain clear and unmistakable error.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  In an October 1945 rating decision, the RO granted a 50 
percent prestabilization rating for paralysis of the right 
femoral nerve, secondary to a combat gunshot wound 
penetrating the right groin and thigh.  The veteran was 
informed of this action by letter and it was indicated that 
the rating was a temporary award subject to review after a VA 
medical examination to be performed in 6 months.

3.  In an unappealed June 12, 1946 rating decision, the RO 
rated the residuals of the veteran's combat gunshot wound 
separately, thereby reducing the 50 percent prestabilization 
rating to a combined 40 percent disability rating.  

4.  The RO's June 12, 1946 rating decision is final.  

5.  The veteran has not demonstrated that the facts, as they 
were known at the time of the RO's June 1946 rating decision, 
were not before the RO; that the RO incorrectly applied the 
extant statutory and regulatory provisions in effect at the 
time of the June 1946 decision; or that, but for any alleged 
error, the outcome of the decision would have been different.  



CONCLUSION OF LAW

The June 12, 1946 rating decision reducing the veteran's 
prestabilization 50 percent rating to a combined 40 percent 
rating for residuals of a gunshot wound to the right thigh 
and abdomen was not clearly and unmistakably erroneous.  
38 C.F.R. § 3.105(a) (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, however, inasmuch as only the evidence, 
statutes, regulations, and legal precedent that were 
available to the RO at the time of its June 1946 decision may 
be considered in making a clear and unmistakable error 
determination, any claim predicated on a post-decision 
regulation promulgation does not constitute a valid claim for 
clear and unmistakable error.  See Russell v. Principi, 3 
Vet. App. 310, 313 (1992) (en banc).  Only if those statutory 
and regulatory provisions extant at the time were incorrectly 
applied would there be clear and unmistakable error.  Hence, 
adjudication of this appeal, without remand to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Hence, the claim is ready to be 
considered on the merits.  

Clear and unmistakable error is defined as "the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  See Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  Review for clear and unmistakable 
error in a prior final decision must be based on the record 
and the law as it existed when that decision was made 
(emphasis added).  See Russell, 3 Vet. App. at 314.  .

In the Russell case, the Court propounded a three-pronged 
test for determining when there is clear and unmistakable 
error present in a prior decision.  These are:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed a the time 
of the prior adjudication in question.  See Russell, 3 Vet. 
App. at 313-14.  

Further, with respect to the first prong of the Russell test, 
the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Baldwin v. West, 13 Vet. App. 1, 
5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
Similarly, absent VA's commission of "a grave procedural 
error," see Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
the Court has held that the VA's breach of its duty to assist 
cannot form a basis for a claim of clear and unmistakable 
error.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); 
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

As to pleading clear and unmistakable error, there must be 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error that, if true, would be 
clear and unmistakable on its face, persuasive reasons must 
be given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  See Fugo, 6 Vet. App. at 43-44.  If the error 
alleged is not the type of error that, if true, would be 
clear and unmistakable on its face, if the moving party is 
only disagreeing with how the Board evaluated the facts 
before it, if the moving party has only made a nonspecific 
allegation of a failure on the part of the Board to follow 
regulations, if the allegation is one of a failure on the 
part of VA to fulfill its duty to assist, or if the moving 
party has not expressed with specificity how the application 
of cited laws and regulations would dictate a "manifestly 
different" result, the case must be dismissed without 
prejudice because of the absence of a legally sufficient 
pleading.  See Disabled American Veterans, 234 F.3d 682; see 
also Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  

In an October 13, 1945 rating decision, the RO granted the 
veteran a 50 percent prestabilization rating for paralysis of 
the right femoral nerve, secondary to a gunshot wound 
penetrating the right groin and thigh.  Based on the results 
of a May 1946 VA examination, the RO, in a June 12, 1946 
rating decision, rated the residuals of the veteran's gunshot 
wound to the right groin and thigh separately for a combined 
40 percent disability evaluation.  Although notified of the 
decision and his appellate rights by VA letter dated in June 
1946, the veteran did not appeal that determination.  
Therefore, the June 12, 1946 determination is final, and 
subject to modification only on the basis of clear and 
unmistakable error.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).  

The veteran contends that there is clear and unmistakable 
error in the RO's June 12, 1946 rating decision.  He alleges 
that the reduction was not in compliance with the law and 
regulations in effect at the time of the decision, in that he 
was not notified that his original 50 percent rating was 
temporary; that the rating reduction to 40 percent was based 
on only one VA examination; and that he was not informed 
before hand that his disability rating was being reduced, nor 
was he given a 60 day response time to the reduction.  

Because the veteran has taken issue only with the procedural 
aspects surrounding the reduction of his rating from 50 
percent in October 1945 to 40 percent in June 1946, an in-
depth discussion of the medical findings is not necessary.  
Briefly, service medical records show that he was wounded in 
August 1944, when struck by machine gun bullets sustaining 
wounds to the right thigh and penetrating wounds over the 
abdomen. an October 1944, medical assessment noted that the 
veteran had sustained extensive gunshot wound to his right 
thigh with traumatic paralysis, right sciatic nerve damage 
and multiple penetrating wounds over his abdomen.  A medical 
board determined that he was disabled for combat and that it 
would be months before he would be ready even for limited 
duty because of the paralysis.  

The report of the veteran's September 1945 evaluation 
examination notes his chief complaints were an inability to 
stand on his right leg and painful scars.  Examination found 
residual weakness in the right femoral muscles and some 
atrophy of the right thigh.  On the lateral upper portion of 
the thigh was a scar with some tissue loss.  Scars were seen 
on the right lower quadrant of the abdomen.  The examining 
physician noted that the veteran was showing a 75 percent 
return of function and he no longer required hospitalization.  

At the time of the RO's June 12, 1946 rating decision, the 
1945 edition of the Schedule for Rating Disabilities provided 
ratings for convalescence due to injury or disease for 
veterans, effective from the date of the veteran's discharge 
from the military.  A 100 percent rating was warranted for 
recent, unhealed injuries with unhealed fractures, continued 
infection, therapeutic immobilization of joints, effects of 
shock, operation, bed confinement or weakness, etc. , 
requiring continued hospitalization or such as to prevent the 
pursuit of a substantially gainful occupation on the part of 
the average person affected for six months.  A 50 percent 
rating was warranted for recent unhealed injuries, or 
improving injuries with definitely disabling manifestations 
as noted in those manifestations for a 100 percent rating, 
but of lesser severity, such that resumption of partial 
employment is feasible and advised for six months.  The 
ratings were applicable for a definite period, six months 
from the date of discharge from the service, provided, 
however, that the 100 percent rating, but not the 50 percent 
rating, may be extended upon examination near the expiration 
of this period disclosing persistence of disability symptoms 
of active disease or unhealed injury, for a further period of 
six months only; provided, further, that reduction or 
discontinuance of ratings authorized herein will be in order 
prior to the expiration of the six month period, in the event 
reports of earlier examination or hospitalization disclose 
material improvement, absence of or recovery from the active 
disease or injury.  Reduction or discontinuance prior to the 
expiration of the six-month period (emphasis added) will be 
subject to the provisions of R. & P. R-1009 (E) but in no 
event will the ratings specified herein be extended beyond 
the periods cited above.  Further, whenever the above ratings 
are applied, the veteran will be specifically notified that 
his rating is for a limited period not to exceed six months, 
subject to reexamination.  

R. & P. R-1009 (E) in effect in 1945 provided that, when the 
reduction of an award for a service-connected disability is 
considered warranted by a change in physical condition, the 
rating agency will prepare an appropriate rating extending 
the present evaluation sixty days from the date of rating, 
followed by the reduced evaluation, and in view of the time 
limitations the veteran will be promptly notified in writing 
of the proposed action and that unless he submits evidence 
showing the proposed reduction to be unwarranted within sixty 
days from the date on which the notice is mailed to him, the 
reduction will be effected as indicated without further 
correspondence with him.  

The veteran was separated from active duty in October 1945 
and the RO granted him service connection for paralysis of 
the right femoral nerve, secondary to a penetrating gunshot 
wound to the right groin and thigh.  Based on the medical 
evidence contained in his service medical records, and absent 
medical evidence reflective of unhealed injuries with 
unhealed fractures, continued infection, therapeutic 
immobilization of joints, effects of shock, operation, bed 
confinement or weakness, requiring continued hospitalization, 
the RO appropriately assigned a 50 percent prestabilization 
rating to his disability, effective from the first day 
following the date of his separation from active duty.  

The veteran alleges clear and unmistakable error because he 
did not receive notice that his 50 percent disability rating 
was a temporary prestabilization rating.  The record shows 
that the veteran was notified by VA letter dated October 15, 
1945 that he was awarded disability compensation rated 50 
percent disabling for gunshot wound to the right groin and 
thigh, on a temporary basis for a limited period not to 
exceed six months and subject to change upon medical 
examination, which he would be requested to undergo at a 
future date showing change in physical condition, or 
reconsideration of his case at a future date.  The letter was 
mailed to the veteran at his address of record and there is 
nothing in the file showing that the letter was returned by 
the Post Service indicating that the letter was 
undeliverable.  "Presumption of regularity" supports the 
official acts of public officers (to include proper mailing 
of notification of decisions) and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity. See Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926)). While the Ashley case dealt with regularity 
and procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the Court applied the presumption of 
regularity to procedures at the RO level, such as in the 
instant case.  

Following the veteran's May 1946 VA examination, the 
diagnoses were incomplete paralysis of the right femoral 
nerve, secondary to gunshot wound, with residual sensory 
changes; atrophy of the leg and thigh; and weakness of the 
right lower extremity.  

Effective from April 1, 1946, the VA Schedule for Rating 
Disabilities, 1945 edition, noted that in evaluating muscle 
injuries, the type of injury would indicate the severity of 
the wound.  

A through and through or deep penetrating wound of relatively 
short track by a single bullet or small shell or shrapnel 
fragment are to be considered as of at least moderate degree.  
Absence of explosive effect of high velocity missile and of 
residuals of debridement or of prolonged infection, are 
moderate muscle disabilities.  Objective evidence would be 
entrance and (if present) exit scars linear or relatively 
small, and so situated as to indicate relatively short track 
of missile through muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.  

A moderately severe muscle disability would result from a 
through and through or deep penetrating wound by high 
velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization.  
Objective findings would consist of entrance and (if present) 
exit scars relatively large and so situated as to indicate 
track of missile through important muscle groups.  Indication 
on palpation of moderate loss of deep fascia or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  

A severe muscle injury would result from a through and 
through or deep penetrating wound due to high velocity 
missile, or large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or shattering bone 
fracture, with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrization.  Objective findings would result in extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in track of missile.  
X-ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance.  Soft or flabby 
muscles in wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.  In 
electrical tests, reaction of degeneration is not present by 
a diminished excitability to Faradism compared with the sound 
side may be present.  Visible or measured atrophy may or may 
not be present.  Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  Adhesion of scar to 
one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone without true 
skin covering, in an area where bone is normally protected by 
muscle, indicates the severe type.  Atrophy of muscle groups 
not included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  

Effective April 1, 1946, the 1933 Schedule for Rating 
Disabilities was amended; however, in such amendment, there 
was no change in the criteria pertaining to rating muscle 
injuries.  Under Diagnostic Code 3177 (1933 Schedule) 
(effective April 1, 1946, Diagnostic Code 5315) a 30 percent 
rating is warranted for injuries to Muscle Group XV (mesial 
thigh group pertaining to limitation of motion of the hip and 
knee, affecting the adductor longus, abductor brevis, 
adductor magnus, and gracilis) that are severe.  This is the 
highest rating available under the criteria affecting this 
muscle group.  In the RO's June 12, 1946 rating action, a 30 
percent rating was assigned the veteran's residuals of a 
gunshot wound to the right thigh with scaring and paralysis 
of the femoral nerve.  

The June 1946 rating decision assigned a 10 percent rating 
for residuals of a gunshot wound to the veteran's abdomen.  
Under Diagnostic Code 3181 (1933 Schedule) (effective April 
1, 1946, Diagnostic Code 5319), a 10 percent rating is 
warranted for moderate injury to Muscles Group  XIX (muscles 
of the abdominal wall, pertaining to rectus abdominis, 
external oblique, internal oblique, transversalis, and 
quadratus lumborum, as affecting the function of the support 
and compression of the abdominal wall and lower thorax, 
flexion and lateral motions of the spine, and synergists in 
strong downward movements of an arm).  A 30 percent rating is 
warranted for moderately severe disability and a 50 percent 
rating is warranted for severe disability.  

Under the criteria in effect at the time of the June 1946 
decision, the gunshot residuals to the veteran's abdomen were 
to be considered at least moderate in degree, which under the 
appropriate criteria in effect at that time, warranted a 10 
percent rating.  In the absence of more severe disability, 
such as large abdominal scars, moderate loss of muscle 
substance , or moderate loss of normal firm resistance of 
muscles, X-rays of foreign bodies in the abdomen, or 
extensive loss of muscle substance, the criteria for higher 
ratings (30 and 50 percent, connoting moderately severe and 
severe, respectively) were not met.  The 10 percent 
evaluation assigned the gunshot residual wound to the abdomen 
was entirely appropriate.  

As for the veteran's allegation that his combined disability 
evaluation of 40 percent was inadequate given the law and 
regulations in effect at the time of the RO's June 1946 
decision, the Board notes the proper application of the 
appropriate law and regulations pertaining to the veteran's 
service-connected residuals of gunshot wounds to his right 
thigh and abdomen in evaluating his disability.  As for the 
veteran's allegation that the RO improperly weighed and 
evaluated the evidence in reducing the prestabilization 
rating of 50 percent to 40 percent, the Board notes that such 
allegations do not constitute valid assertions of clear and 
unmistakable error.  See Simmons v. West, 14 Vet. App. 84, 91 
(2000).  A request for reweighing the evidence cannot be a 
basis for a clear and unmistakable claim; when there is 
evidence both pro and con on the issue, it is impossible for 
the appellant to succeed in showing that the result would 
have been manifestly different.  Id.  

Although the veteran alleges that his rating should not have 
been reduced based on only one examination, the law and 
regulations in effect at the time of the reduction 
specifically note that, after a six-month period, the veteran 
was subject to examination and based on the results of the 
examination, his prestabilization rate was subject to change.  
The above-mentioned VA letter of October 1945 advised him of 
the potential rating change.  

The veteran further alleges that the reduction of his 
prestabilization rating occurred without a 60-day notice of 
intent to reduce the rating.  The Board notes that the law 
and regulations in effect at the time specifically indicate 
that if the prestabilization rating were to be reduced prior 
to the initial six-month prestabilization period, then the 
provisions of R. & P. R-1009 (E) would apply.  In as much as 
the veteran's rating was reduced effective eight months after 
he was awarded the prestabilization rate, application of the 
provisions of R. & P. R-1009 (E) are inapplicable.  

Thus, in asserting clear and unmistakable error in the RO's 
June 12, 1946 rating decision, the veteran has not alleged 
how the facts as they were known at the time of that decision 
were not before the RO adjudicator.  He has not shown how the 
RO incorrectly applied the extant law and regulations in 
reaching its June 12, 1946 rating decision, nor has he 
asserted how, but for any alleged error, the outcome of the 
decision would have been different.  

On the basis of the evidence of record at the time of the 
RO's June 12, 1946 rating decision, the correct facts, as 
they were known at the time, were reviewed; there was no 
"undebatable" error or sort which would have manifestly 
changed the outcome at the time it was made; and the 
determination was made on, and was consistent with, the 
record and law and regulations that existed at the time of 
the decision.  For the above-enumerated reasons, the Board 
finds the veteran has failed to establish clear and 
unmistakable error in the RO's June 12, 1946 rating decision.  
Hence, the appeal is denied.  


ORDER

The June 12, 1946 rating decision was not clearly and 
unmistakably erroneous.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

